Citation Nr: 0811599	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  03-27 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, including depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations issued in May 2003 and 
September 2003 by the Department of Veterans Affairs Regional 
Office in St. Petersburg, Florida.  

In December 2005, the Board remanded the matter to the RO via 
the AMC for due process considerations; to obtain, if 
possible, the private treatment records from four 
practitioners specified by the appellant; and to obtain, if 
possible, all relevant Social Security Administration (SSA) 
records.  

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  An unappealed RO decision in March 1998 denied a claim of 
entitlement to service connection for residuals, soft tissue 
muscle problems, low back, from a fall in service.

2.  Evidence of record received since the March 1998 decision 
that pertains to the veteran's claim for a back disorder is 
new and material.

3.  The evidence, overall, demonstrates that the veteran's 
back disorder was not incurred while on active duty from July 
1950 to June 1952.

4.  An unappealed RO decision in March 1998 denied a claim of 
entitlement to service connection for chronic passive 
dependency reaction, claimed as chronic psychological 
problems.

5.  Evidence of record received since the March 1998 decision 
that pertains to the veteran's claim for an acquired 
psychiatric disorder is new and material.

6.  A chronic acquired psychiatric disorder was not 
manifested in service or in the veteran's first post-service 
year, and is not shown to be related to his service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim for service 
connection for a back disorder has been submitted and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

2.  Service connection for a back disorder is not 
established.  38  U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304  (2007). 

3.  New and material evidence to reopen a claim for service 
connection for acquired psychiatric disorder has been 
submitted and the claim is reopened.  38 U.S.C.A.  § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

4.  Service connection for an acquired psychiatric disorder 
is not established.  38  U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304  (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the veteran's claims for entitlement to service 
connection for a back disorder and an acquired psychiatric 
disorder in a March 1998 rating decision.  An RO letter dated 
that month gave the veteran notice of this denial and his 
appellate rights, but he did not initiate an appeal.  
Therefore, that rating decision is final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

1.  New and material evidence

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The veteran filed his petition to reopen in February 2003.  
For claims filed on or after August 29, 2001, "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

The Board must assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 
(1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  
A finding of "new and material" evidence does not mean that 
the case will be allowed, just that the case will be reopened 
and new evidence considered in the context of all other 
evidence for a new determination of the issues.  Smith v. 
Derwinski, 1 Vet. App. 178, 179-80 (1991).

Evidence of record since the RO's March 1998 decision 
includes VA treatment records and statements submitted by the 
veteran and his spouse.  Under the requirements stated above 
for reopening claims, the veteran's treatment records, which 
indicate treatment for low back pain and psychiatric 
consultations, are considered new and material evidence 
(further discussion is not warranted).  The claims for 
service connection for a back disorder and an acquired 
psychiatric disorder are therefore reopened.

The Board has considered whether adjudicating these claims on 
a de novo basis at this time would prejudice the appellant.  
This issue was addressed by the Court in Sutton v. Brown, 9 
Vet. App. 553 (1996).  In Sutton, the Court stated, in 
pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the appellant has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the appellant has been 
prejudiced thereby. 

In this case, over the years of this claim and others, the 
appellant has been provided with pertinent laws and 
regulations regarding service connection.  He has been given 
the opportunity to review the evidence of record and submit 
arguments in support of his claim.  The appellant's arguments 
have focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  
Therefore, the Board can proceed with this claim without 
prejudice to the veteran. 

2.  Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

3.  Back disorder

The veteran claims that his current back disability was 
caused by a fall on slippery porch steps in December 1951, 
more than one-half century ago.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  VA treatment records from 
November 2002 through September 2006 indicate treatment for 
chronic back pain, including the use of a TENS unit and 
medication.  Evidence also includes an X-ray from February 
2003 indicating multi-disc disease and degenerative changes 
in the lower back.  Based on the above, the evidence indeed 
shows a current disability.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The veteran's 
service medical records (SMRs) indicate that the veteran was 
treated for a back injury due to a fall in December 1951.  
The veteran stated that he was diagnosed with contusions and 
abrasions and was hospitalized for three months due to this 
injury.  Therefore, the evidence indeed shows an in-service 
incurrence of a back injury.  The veteran added that he 
received a medical discharge from service three months after 
he was released from the hospital, although he could not say 
with any certainty what the basis of the medical discharge 
was.  He did state that the back injury was not the reason 
for his discharge from service.

Post-service, it is significant that the evidence submitted 
indicates that the veteran did not receive treatment for any 
back disability until 2002, over 50 years after discharge.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  The veteran 
has stated that he received treatment for back pain from a 
variety of doctors in the first several years after 
separation; however, any records of such treatment are 
unavailable.  

The veteran also offered the names of four private 
practitioners from whom he states that he received treatment 
between 1977 and the present.  This claim was remanded in 
order to obtain those private treatment records.  However, 
the records have not been submitted, and the veteran has 
since stated that they are not available.

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  The competent 
evidence of record provides evidence against a finding of a 
nexus between any current lower back disability and the 
veteran's period of active service.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
Specifically, the veteran was diagnosed with degenerative 
changes of the lower back over fifty years after service.  

To fulfill the burden of proof for service connection, the 
medical evidence must demonstrate that the current disability 
was at least as likely as not (a 50 percent probability) 
caused by, or a result of the claimed in-service injury or 
disease.  Unfortunately, no medical evidence was submitted to 
demonstrate whether it is at least as likely as not that the 
lower back disability was caused by military service.   

Simply stated, the Board finds that the records provide 
evidence against this claim. 

For example, in May 1993, the veteran was awarded 100% 
disability benefits from the SSA.  Included in the claims 
file is an "Overview of the Medical Conditions" associated 
with the SSA award, which contains a list of the veteran's 
recurrent and causative medical problems.  Although treatment 
for back problems is stated in the lengthy description of the 
veteran's many medical procedures, it is not among either the 
list of "recurrent medical problems" or "causative medical 
problems".  The RO requested the medical records upon which 
the SSA award of benefits was made, however the SSA National 
Records Center responded that the folder to include such 
records has been destroyed.  

The veteran was afforded a VA examination in August 2003.  
The examiner found the veteran to have a significantly 
limited range of flexion, extension, lateral bending, and 
lateral rotation, all of which are decreased during flare-
ups.  Plain X-rays revealed evidence of multi-level 
degenerative disc disease of which L5-S1 is the most affected 
level.  The examiner opined that the veteran suffers from 
degenerative disc disease, which is a common problem in 
patients of the veteran's age.  The examiner's opinion was 
that the degenerative disc disease is less likely than not 
related to the veteran's fall in service.  The examiner 
opined that at the time of the fall in 1951, the veteran 
suffered a simple contusion and musculoskeletal back pain 
that ensued at the time.  

The Board finds that this opinion is entitled to some 
probative weight.

The Board acknowledges that the veteran has submitted lay 
statements indicating that he has suffered from chronic low 
back pain since discharge from service.  In this regard, the 
veteran and others are indeed competent to report symptoms of 
back pain.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 
3.159(a)(2).  However, the veteran's lay contentions in this 
case are outweighed by the post-service medical record which, 
as a whole, indicates that the veteran did not receive 
treatment for a lower back disability until five decades 
after discharge from service and current has a back disorder 
unrelated to service.  See generally Barr v. Nicholson, 
supra.  Simply put, the veteran's lay contentions are not 
consistent with the other evidence of record, and are 
outweighed by this evidence.

In summary, the medical evidence of record does not support 
the contention that the veteran's lower back problems are 
connected to service.  The Board must also find that the 
service and post-service treatment records outweigh the 
veteran's lay statements cited above.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a back disorder.  In 
denying his claim, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

4.  Acquired psychiatric disorder

The first diagnosis of an acquired psychiatric disorder after 
service was from a VA psychiatric evaluation in January 2004, 
again, over 50 years after discharge from service.  As noted 
above, the United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim. 
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  In 
this evaluation, the assessment was that the veteran was 
struggling with "the necessary losses of aging", as well as 
the loss of financial security associated with his physical 
compromise, resulting in insomnia and anxiety.  Importantly, 
the veteran made little (if any) reference to his service, 
providing evidence against his own claim at this time. 

A geriatric psychiatric consult note from December 2005 
relates the veteran's adjustment disorder with anxiety and 
insomnia to his problems with his daughter's drug addiction, 
which caused great disruption to the veteran's family, 
providing limited evidence against this claim.  Another 
geriatric psychiatric consult note from June 2006 indicates 
that the veteran continued to experience anxiety from the 
difficulties with his daughter and his financial situation, 
providing yet more negative medical evidence. 

Importantly, the competent evidence of record provides 
evidence against a finding of a nexus between any current 
psychiatric disorder and the veteran's period of active 
service from July 1950 to June 1952.  Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
Specifically, the veteran was first diagnosed with adjustment 
disorder with depressed mood vs. phase of life issues, some 
fifty years after service.  Throughout the veteran's 
psychiatric treatment, treatment records fail to indicate any 
connection between service and the disorder at issue.  
Rather, most of the medical records relate the veteran's 
depression to his troubles with his daughter and his 
financial difficulties that occurred well after service.  

The fact that the veteran himself (during this treatment) 
makes no reference to service provides evidence against his 
own claim. 

The lack of any medical evidence linking the veteran's 
current psychiatric disability to his service is highly 
probative against the claim.

In the present case, to the extent that the veteran is able 
to observe continuity of psychiatric symptoms since service, 
his opinions are outweighed by the lack of pertinent findings 
of chronic disability in his service medical records, the 
lack of pertinent findings until approximately 50 years after 
service, and the lack of any medical opinion linking or 
indicating a link to service.  In sum, the medical evidence 
demonstrates that the veteran is not entitled to service 
connection for an acquired psychiatric disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duty to assist and notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claims 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on 
claims by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

As both claims were reopened, Kent is not applicable to this 
case. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no VA examination was obtained for the claim 
for an acquired psychiatric disorder.  Although the evidence 
submitted was sufficient to reopen the claim, there is no 
evidence that the claimed disability is associated with the 
veteran's service.  Therefore, the low threshold set forth in 
McLendon has not been met and no psychiatric examination was 
provided.

In any event, in light of the fact that there is overwhelming 
post-service medical evidence against this claim, the Board 
finds that there is otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from November 2002 through September 2006.  The 
veteran submitted documentation stating that no private 
treatment records are available, and he was provided an 
opportunity to set forth his or her contentions during the 
hearing before the undersigned Veterans Law Judge in 
September 2005.  

In addition, the Board remanded this case to assist the 
veteran and the appellant was afforded a VA medical 
examination pursuant to his back disorder claim in August 
2003.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal to reopen a claim of service connection for a back 
disorder is granted.

Service connection for a back disorder is denied.

The appeal to reopen a claim of service connection for an 
acquired psychiatric disorder, including depression, is 
granted.

Service connection for an acquired psychiatric disorder, 
including depression, is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


